Per Curiam:
A reasonable construction of the entire evidence is that although the claimant was working in a constant atmosphere of dust there was some particular time when a foreign substance entered his right eye and destroyed its vision. The ease is similar to Guyon v. Standard Wall Paper Co. (209 App. Div. 708). The award, however, is slightly excessive. It is based on a weekly wage of twenty-eight dollars and eighty-five cents. The only evidence of the weekly wage of claimant is contained in the employer’s report of injury which states that his *821average earnings were five dollars per day for five and one-half day's per week, or twenty-seven dollars and fifty cents per week, making the correct weekly rate o compensation eighteen dollars and thirty-three cents, instead of nineteen dollars and twenty-three ceDts as awarded. Award modified by reducing the weekly rate of compensation to eighteen dollars and thirty-three cents, and as so modified unanimously affirmed, without costs.